Berry,. J.
By the Qourt This action was brought in the Common Pleas, upon a policy of insurance issued by the defendant' to the plaintiff. The summons was served in the manner indicated in the following affidavit:
“ Morris Lamprey came before me personally, and being sworn says, that in said county on the seventh day of November, A. D. 1861, he served the within summons upon the American Insurance Company, which is well known to this deponent to be the same American Insurance. Company as the within named defendant, in the within entitled cause, and has property within said State, and the cause of action therein arose in said State, by then and there giving in hand to, and leaving with R. B. Currier, who is well known to this deponent to be the same person as, and thegeneral agent and general managing agent, and one of the officers, and a secretary of said American Insurance Company, a true copy thereof, then and there ; and further saith not.
Morris Lamprey.”
The defendant appearing specially for that purpose moved to set aside the service — (1). Because the said R. B. Currier was not authorized to receive the same. (2). Because the said service is not a service upon the said defendant. The plaintiff appealed from an order granting the motion. Upon *282the hearing of the motion below, the defendant read the following affidavit:
“ R. B. Currier, being duly sworn, says, that he is the same person on whom the summons in the above entitled action was served on the 7th day of November, A. JD. 1867, as stated in the affidavit of service of Morris Lamprey, indorsed on the original summons herein; that this deponent is the general agent of said defendant, and resides at Freeport, in the State of Illinois ; that said defendant is a foreign corporation, created by and under the. laws of said Illinois, and having its principal place of business at said Freeport; that said corporation, defendant, in consequence of the oppressive and' hostile character of the legislation of the State of Minnesota, in the year 1866, relative to foreign insurance companies, ceased to do business in the State of Minnesota, withdrew its agents, and made no attempt to comply with the requirements of said •laws, of said State of Minnesota, since January 1st, 1867; that prior to the year 1867 said company had been doing a large amount of insurance business in Minnesota, and at said last named date had outstanding and unsettled a large number of promissory notes taken for premiums which were due, and to become due — many of which are now due and unpaid; that since said January, A. D. 1867, said defendant has had no agent or officer in said Minnesota, authorized to accept service of process in legal proceedings, or any agent or agents whatever on whom service could be made in such cases ; that this deponent arrived in this State of Minnesota about the middle of October, A. D. 1867, with the intention of remaining for a short time only; that he expects and intends to leave this State in a day or two, and return to his place of residence in Freeport aforesaid ; that he is a non-resident of the State of Minnesota, and was only temporarily within the limits of said State, at the date qf the service of said summons as afore*283said; tliat he has no authority to receive or accept service of process in legal proceedings for, or on behalf of said company, and that said corporation has no officer or agent within this State, on whom such service can properly be made.
K. B. Currier.”
It appears from this affidavit, as well as from the complaint and affidavit of Lamprey, that the defendant is a foreign corporation, and that Currier is a general agent of the same; and these two facts are, we think, conclusive in favor of the sufficiency of the service to give jurisdiction of the defendant. The act relating to the service of mesne process upon foreign corporations, found on page 494, G. 8., approved February 28, 1866, is in these words :
“ Section 1. That the summons, in any civil action or proceeding wherein a foreign corporation is defendant, may be served by delivering a copy thereof to the president, secretary, or any managing or general agent of said foreign corporation, and such service shall be of the same force, effect and validity as like service upon domestic corporations.
“ Section 2. This act shall have full force and effect, notwithstanding any provisions of the general statutes, or other law of the State inconsistént herewith, and shall be published with and as a part of the general statutes.” We think that the meaning of this act is, that the delivery of a copy of the summons to the general or managing agent of a foreign corporation is a sufficient service, and subjects such corporation to the jurisdiction of the Court, as it would a domestic corporation. Sec. 4:8,page 456, G. S., provides .as follows»,:
“ Section 48. The summons shall be served by delivering a copy thereof as follows: First — If the action is against a corporation, to the president or other head of the corporation, secretary, cashier, 'treasurer, a director or managing agent thereof; but such service can be made in respect *284to a foreign corporation only when it has property within this State, or the cause of action arose' therein.” Sec. 56, p. 457, Gr.,8.) provides as follows:
'■'•Section 56. No corporation is subject to the jurisdiction of a Court of this State unless it appears in the Court, or has been created by or under the laws of this State, or has an agency established therein for the transaction of some portion of its business, or has property therein upon which the plain-. tiff has acquired a lien by attachment or garnishment, and in the last case only to the extent of such property at the time the jurisdiction attached.”
Section 49 we think not important to be considered in this case. It is manifest that the act of February 28th permits service to be made upon a foreign corporation, and jurisdiction over such foreign corporation to be acquired by virtue of •such service in a manner and in cases in which these things were not only not permitted, but were virtually prohibited to be done under Sections 48 and 56 before cited. In so far as the act of February 28th has this effect, it is inconsistent with Sections 48 and 56 ; and by its own terms it is to “ have full force and effect notwithstanding.” The act of February 28th was passed under somewhat peculiar circumstances. The legislature at the session at which it was passed was engaged in a revision of the general laws of the State. The whole body of statutory law, now denominated the “ General Statutes”, was under consideration, and was adopted at that session. The Legislature in section 2 of the act of Feb. 28 declare that “ this act shall have full force and effect, notwithstanding any provisions of the general statutes, or other law of the State inconsistent herewith, and shall be published with, and as a part of the general statutes.”
By the phrase “general statutes ” we understand that the' Legislature pointed to the body of law now designated in aqcord *285anee with its own provisions as the “ General Statutes.” ■ Sec. 1, Chap. 121,p. 676, Gen. Stai. The “General Statutes”, as such, were not to go into effect until after July 31, 1866, and this fact gives significance to the expression “ other law of the State” in Sec. 2, as well as to Sec. 3, which provides that the act of Feb. 28 “ shall take effect and be in force from and after its passage.” That is to say the words “ other law of the State ” may be treated as referring to private laws, and to the public and general law in force at the time when the act of Feb: 28 was passed, and which it was designed to reach and affect by the act of Feb. 28, before the time when the “ General Statutes”, as such, would take effect. The act of Feb. 28, as its date shows, was enacted near the close of the session. The “ General Statutes”, so called, were .to some extent incomplete and unfinished. They had not been collected in a printed volume. The difficulty of attempting to examine the many acts which were to compose the “General Statutes”, for the purpose of making such changes as would be necessary to engraft thereon provisions like those of the act of Feb. 28, by amendments, will be apparent. Some of these acts had been approved by the Governor ; others were in various stages of the process of legislation. A' reference to the Journals of the Senate and House for 1866 shows, that chap. 66, Gen. Stat., had passed both branches of the Legislature on the 21st of February ; that the bill which became the act of Feb. 28 was subsequently introduced, and passed the Legislature Feb. 27. Senate Journal, 171,173, 200, 220; House Journal, 191, 272. These facts, as well as the sweeping phraseology of the act of Feb. 28, leave very little room for doubt that it was the intention of the Legislature to make that act controlling, and whatever provisions of the General Statutes are irreconcilable with its terms, must give way. See also Sec. 9, chap. 121, G.S. We think that these conclusions *286are not affected by the fact, that while this act was approved by the Governor Feb. 28, Chap. 66, Gen. Stai., was approved March 1. We are unable to see how such action of the Executive, in approving, could affect the intent of the Legislature, or the meaning of its acts.
We perceive'no reason why it was not competent for the Legislature to pass the act of-Feb. 28 with the meaning which we attach to it. See Cumberland Coal Co. vs. Hoffman Coal Co., 30 Barb. (S. C.), 165. If for want of property, in this State upon which to levy an execution, a barren judgment should in any case be recovered upon such service as may be made under this act, this is no more than sometimes happens when personal service is made in an action against a natural ■person, and it is for the plaintiff, in both cases, to determine for himself whether or not it will be wise to take the risk of finding property.
On the whole, then, we see no reason why the service made was not sufficient, and the order appealed from is accordingly reversed.